BAUM, Senior Judge
(concurring):
I concur in the interpretation of United States v. Syro, 7 MJ 431 (CMA 1979), expressed by Judge Gladis and in his conclusion that the evidence of nonjudicial punishment in this case was admissible because it met the requirements of United States v. Booker, 5 MJ 238 (CMA 1977), as modified by Syro. While concurring in this opinion, however, I feel it is necessary to reiterate the views expressed in my separate opinion in United States v. Nordstrom, 5 MJ 528 (NCMR 1978), that the Court of Military Appeals was wrong in United States v. Booker, supra, that the decision in that case subverted the United States Supreme Court’s ruling in Middendorf v. Henry, 425 US 25 (1976), and that the time has come for Booker to be expressly overruled.